Exhibit 10.5

LOAN MODIFICATION AGREEMENT AND

AMENDMENT TO LOAN DOCUMENTS

THIS LOAN MODIFICATION AGREEMENT AND AMENDMENT TO LOAN DOCUMENTS (this
“Agreement”) is being entered into as of the 15th day of May, 2018, by and among
CONSTRUCTION PARTNERS HOLDINGS, INC., a Delaware corporation, formerly known as
Construction Partners, Inc. (“Holdings”); WIREGRASS CONSTRUCTION COMPANY, INC.,
an Alabama corporation (“Wiregrass Construction”); FRED SMITH CONSTRUCTION,
INC., a North Carolina corporation (“Fred Smith Construction”); FSC II, LLC, a
North Carolina limited liability company (“FSC”); C. W. ROBERTS CONTRACTING,
INCORPORATED, a Florida corporation (“Roberts Contracting”); EVERETT DYKES
GRASSING CO., INC., a Georgia corporation (“Everett Dykes” and together with
Holdings, Wiregrass Construction, Fred Smith Construction, FSC and Roberts
Contracting, “Original Borrowers”); THE SCRUGGS COMPANY, a Georgia corporation
(“Scruggs Company” and together with the Original Borrowers, the “Borrowers”);
CONSTRUCTION PARTNERS, INC., a Delaware corporation, formerly known as SunTx CPI
Growth Company, Inc. (“Guarantor”); COMPASS BANK, a bank organized under the
laws of the State of Alabama, as agent for the Lenders and as a Lender and
Issuing Bank (“Agent”); and SERVISFIRST BANK, as a Lender (“ServisFirst”). Each
of Agent and ServisFirst shall be referred to herein as a “Lender” and
collectively, “Lenders”.

P R E A M B L E

Original Borrowers, together with certain other entities that hereafter may
become borrowers or guarantors under the Credit Agreement, have entered into a
Credit Agreement dated as of the 30th day of June, 2017 (as at any time amended,
modified, supplemented or restated, including by that certain Loan Modification
Agreement and Amendment to Loan Documents dated as of November 14, 2017 and by
that certain Loan Modification Agreement and Amendment to Loan Documents dated
as of December 31, 2017, the “Credit Agreement”), with Agent and Lenders,
pursuant to which Agent and Lenders have agreed to extend to Original Borrowers,
a revolving line of credit in the maximum principal amount of $30,000,000,
subject to the terms and conditions contained therein and as such revolving line
may be increased from time to time (the “Line of Credit”) and a term loan in the
amount of $50,000,000, subject to the terms and conditions contained therein and
such term loan may be increased from time to time (the “Term Loan” and together
with the Line of Credit, the “Loans”). The Loans are evidenced by, among other
things, the Notes and the other Loan Documents as defined in the Credit
Agreement. The Loans are guaranteed by the guaranty (the “Guaranty”) of the
Guarantor as set forth in the Credit Agreement. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Credit Agreement.

Concurrent herewith, Holdings is purchasing all of the Equity Interests of the
Scruggs Company, and as a result, Original Borrowers and the Scruggs Company
have requested, and the Agent and Lenders have agreed, subject to the terms of
this Agreement, that Scruggs Company shall be added to the Loan Documents as a
“Borrower” thereunder.

Accordingly, the Borrowers, Guarantor, the Agent and Lenders have agreed that
the Loan shall be modified, and that the Loan Documents shall be amended as set
forth below.



--------------------------------------------------------------------------------

A G R E E M E N T

NOW, THEREFORE, the parties, intending to be legally bound hereby, agree as
follows, notwithstanding anything in the Loan Documents to the contrary:

A. Commitment Fee. Borrowers shall pay to Agent a fee in the amount of
$55,000.00 ($38,500.00 of which shall be allocated to Agent and $16,500.00 of
which shall be allocated to ServisFirst Bank), which shall be deemed earned as
of the date of this Agreement, and shall be paid immediately upon execution of
this Agreement.

B. Additional Term Loan Advance. Borrowers have requested that Agent and Lenders
increase the aggregate Term Loan Commitment by an additional $22,000,000 in
accordance with Section 2.10(b) of the Credit Agreement. As of the date hereof,
Borrowers have repaid the Term Loan Commitment in amount equal to $7,500,000,
and thus the outstanding principal balance of the Term Loan Commitment is
$42,500,000. Agent and Lenders have agreed to increase the Term Loan Commitment
by $22,000,000 on the terms and conditions set forth herein and in the Credit
Agreement, and accordingly Compass Bank’s Term Loan Commitment amount shall be
increased to $45,150,000, with $15,400,000 representing the additional Term Loan
Commitment, and ServisFirst Bank’s Term Loan Commitment shall be increased to
$19,350,000, with $6,600,000 representing the additional Term Loan Commitment.
On the date of this Agreement, each Lender severally agrees on the terms and
conditions set forth herein and in the Credit Agreement to fund a Term Loan
Advance to Borrower in the amount of such Lender’s additional Term Loan
Commitment. Such advance shall be on the same terms and conditions related to
Term Loan Advances as set forth in the Credit Agreement, including without
limitation, Section 2.01(b).

C. Amendment of Credit Agreement.

(i) The definition of “Borrowers” and “Borrower” shall be amended as follows:
“Borrowers” shall include Holdings, Wiregrass Construction, Fred Smith
Construction, FSC, Roberts Contracting, Everett Dykes and Scruggs Company, and
“Borrower” shall refer to each such Borrower individually.

(ii) Section 1.01 shall be amended to include the following additional
definitions:

“CP Guarantor” means Construction Partners, Inc., a Delaware corporation.

“Interest Accrual Period” means initially the period from the Closing Date up to
but not including the first Interest Payment Date, and thereafter, each period
from an Interest Period Commencement Date up to but not including the next
subsequent Interest Period Commencement Date.

“LIBOR Reserve Percentage” means for any day, the percentage, as determined in
good faith by Agent, which is in effect on such day as prescribed by the Board
of Governors of the Federal Reserve System (or any successor) representing the
maximum reserve requirement (including without limitation, supplemental,
marginal and emergency reserve requirements, with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”)) of a member bank
in such system.

“Scruggs Company” means The Scruggs Company, a Georgia corporation.

(iii) The definition of “Collateral Documents” shall be amended to include that
certain Security Agreement dated of even date herewith executed by Scruggs
Company in favor of Agent, and that certain Stock Pledge Agreement dated of even
date herewith executed by Holdings in favor of Agent.

 

2



--------------------------------------------------------------------------------

(iv) The definition of “Business Day”, “Consolidated EBITDA”, “Consolidated
Fixed Charges”, Consolidated Interest Expense”, “Consolidated Lease Expense”,
“Consolidated Leverage Ratio”, “Consolidated Net Income”, “Consolidated
Subsidiary”, “Depreciation and Amortization”, “Interest Period”, “LIBOR”,
“Revolver Sublimit” and “Term Loan Recourse Amount” set forth in Section 1.01
shall be deleted in their entirety and the following shall be substituted in
place thereof:

“Business Day” means a day other than a Saturday, Sunday or a day on which Agent
is closed for business; provided, that, for the purposes of determining LIBOR,
the term “Business Day” shall also exclude any day on which commercial banks are
not open for dealings in U.S. dollar deposits in the London interbank market.

“Consolidated EBITDA” means and includes, for CP Guarantor and its Consolidated
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b): (i) Consolidated Interest Expense for such
period; (ii) Consolidated Lease Expense for such period; and (iii) Depreciation
and Amortization for such period minus (c): (i) Taxes paid in cash for such
period; and (ii) dividends and distributions paid out in such period, all
determined on a consolidated basis in accordance with GAAP in each case for such
period.

“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period (including all interest, whether accrued or
paid, for such period on the Term Loan Advances and Revolver Advances owing or
paid by Borrowers), (b) Consolidated Lease Expense for such period, and (c) all
scheduled payments of principal in respect of the Term Loan Advances of
Borrowers pursuant to Section 2.06 for such period (provided that for purposes
of calculating the Fixed Charge Coverage Ratio on a pro forma basis if required
by Section 6.04, the scheduled principal payment due on the Termination Date
shall be deemed to be in an amount equal to $3,600,000 with respect to the Term
Loan).

“Consolidated Interest Expense” means, for any period, interest, whether expense
or capitalized, in respect of Debt of CP Guarantor or any of its Consolidated
Subsidiaries during such period on a consolidated basis.

“Consolidated Lease Expense” means, for any period, all lease expenses of CP
Guarantor or any of its Consolidated Subsidiaries outstanding during such period
on a consolidated basis.

“Consolidated Leverage Ratio” means, on any date, the ratio of (a) total funded
Debt of CP Guarantor and its Consolidated Subsidiaries on such date to
(b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters ended
on such date (or, if such date is not the last day of a Fiscal Quarter, ended on
the last day of the Fiscal Quarter most recently ended).

“Consolidated Net Income” means, for any period, the net income of CP Guarantor
and its Consolidated Subsidiaries prior to the provision for Taxes as set forth
or reflected on the most recent consolidated income statement of CP Guarantor
and its Consolidated Subsidiaries prepared in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, on any date, any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
CP Guarantor in its consolidated financial statements as of such date.

“Depreciation and Amortization” means, for any period, an amount equal to the
sum of all depreciation and amortization expenses and other noncash charges of
CP Guarantor and its Consolidated Subsidiaries for such period, as determined on
a consolidated basis in accordance with GAAP.

“Interest Period” means with respect to Euro-Dollar Borrowing, either a calendar
month, two calendar months, three calendar months, six calendar months, nine
calendar months (if available to all Lenders), or twelve calendar months (if
available to all Lenders) (commencing on the day after the end of the previous
Interest Period and ending on the last Business Day of the last calendar month
of the Interest Period (each such date being an “Interest Period Commencement
Date”), regardless of whether a Euro-Dollar Borrowing is outstanding on either
date); provided that (a) the initial Interest Period applicable to Euro-Dollar
Borrowings shall mean the period commencing on the Closing Date and ending on
the last Business Day of the succeeding calendar month, and (b) the last
Interest Period applicable to Euro-Dollar Borrowings under this Agreement shall
end on the Termination Date. The Interest Period is for reference purposes only,
and the interest rate applicable to any Euro-Dollar Borrowing may continue for a
period that is longer or shorter than the Interest Period.

“LIBOR” means for each Interest Accrual Period, a rate per annum obtained by
dividing (a) the London Interbank Offered Rate, as determined by ICE Benchmark
Administration Limited (ICE) (or any successor or substitute therefor) for U.S.
dollar deposits for such Interest Accrual Period as obtained by Agent from
Reuter’s, Bloomberg or another commercially available source as may be
designated by Agent from time to time, two (2) Business Days before the first
day of such Interest Accrual Period, by (b) a number equal to 1.00 minus the
LIBOR Reserve Percentage. Notwithstanding the foregoing, LIBOR shall not in any
event be less than zero percent (0.00%).

“Revolver Sublimit” means, with respect to each Borrower set forth below, the
following amounts:

 

Construction Partners:

   $ 18,000,000.00  

Wiregrass Construction:

   $ 6,000,000.00  

FSC:

   $ 7,000,000.00  

Fred Smith Construction:

   $ 0.00  

Roberts Contracting:

   $ 3,000,000.00  

Everett Dykes:

   $ 3,000,000.00  

Scruggs Company:

   $ 5,000,000.00  

“Term Loan Recourse Amount” means, with respect to each Borrower set forth
below, the following amounts:

 

Wiregrass Construction:

   $ 18,000,000.00  

FSC:

   $ 24,000,000.00  

Fred Smith Construction:

   $ 24,000,000.00  

Roberts Contracting:

   $ 11,000,000.00  

Everett Dykes:

   $ 3,600,000.00  

Scruggs Company:

   $ 25,000,000.00  

 

4



--------------------------------------------------------------------------------

(v) The definition of Term Loan Note shall be amended to include any amendment,
modification, supplement or restatement of any Term Loan Note, including,
without limitation, the Amendments to Term Loan Notes executed by Borrowers and
Lenders in connection herewith.

(vi) The definition of “Adjusted LIBOR” shall be deleted in its entirety and any
and all references in the Credit Agreement or any other Loan Document to
“Adjusted LIBOR” are hereby amended to refer to “LIBOR.”

(vii) The definitions of “Euro-Dollar Reserve Percentage”, “Euro-Dollar Business
Day” and “New York Business Day” shall be deleted in their entirety.

(viii) Section 2.06(c) shall be deleted in its entirety and the following new
Section 2.01(c) shall be inserted in place thereof:

(c) The principal amount of the Term Loan Advances shall be repaid in
installments on each Quarterly Payment Date commencing on June 30, 2018, each in
the amount of $3,600,000; provided, however, that the entire amount of the
outstanding Term Loan Advances shall be due and payable in full on the Term Loan
Maturity Date.

(ix) Section 2.08(c) shall be deleted in its entirety and the following new
Section 2.08(c) shall be inserted in place thereof:

(c) Borrowers shall pay to Agent for the account of Issuing Bank a letter of
credit fee (the “LC Facility Fee”) with respect to each Letter of Credit equal
to the greater of (i) $500 or (ii) the product of: (A) the face amount of such
Letter of Credit, multiplied by (B) 0.25%. Such LC Facility Fee shall be due and
payable on such date as may be agreed upon by Issuing Bank and Borrowers.
Borrowers shall pay to Issuing Bank, for its own account, transfer fees, drawing
fees, modification fees, extension fees and such other fees and charges as may
be provided for in any LC Application Agreement or otherwise charged by Issuing
Bank. No Lender shall be entitled to any portion of the LC Facility Fees or any
other fees payable by Borrowers to Issuing Bank pursuant to this
Section 2.08(c).

(x) Sections 5.01(a) and (b) shall be deleted in their entirety and the
following new Sections 5.01(a) and (b) shall be inserted in place thereof:

(a) as soon as available and in any event within 120 days after the end of each
Fiscal Year, consolidated balance sheets of CP Guarantor and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
all audited by RSM US, LLP, or other independent public accountants reasonably
acceptable to Agent, with such certification to be free of exceptions and
qualifications not acceptable to the Required Lenders;

 

5



--------------------------------------------------------------------------------

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter, consolidated balance sheets of CP Guarantor and its Consolidated
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statements of income and statement of cash flows for such Fiscal Quarter and for
the portion of the Fiscal Year ended at the end of such Fiscal Quarter, which
commencing with the Fiscal Quarter ending June 30, 2018, all certified (subject
to normal year-end adjustments) as to fairness of presentation, GAAP and
consistency by the chief financial officer of Borrowers;

(xi) Section 5.01(d) shall be deleted in its entirety and the following new
Section 5.01(d) shall be inserted in place thereof:

(c) simultaneously with the delivery of each set of financial statements
referred to in clause (b) above, a certificate, substantially in the form of
Exhibit E and with compliance calculations in form and content satisfactory to
Agent (a “Compliance Certificate”), of the chief financial officer or other
Responsible Officer of CP Guarantor (i) setting forth in reasonable detail the
calculations required to establish whether the Loan Parties were in compliance
with the requirements of Sections 5.04, 6.01 and 6.21 on the date of such
financial statements, (ii) setting forth the identities of the respective
Subsidiaries on the date of such financial statements, and (iii) stating whether
any Default or Event of Default exists on the date of such certificate and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which Loan Parties are taking or propose to take with respect
thereto;

(xii) Section 6.23 shall be deleted in its entirety and the new Section 6.23
shall be substituted in place thereof:

Limitation on Changes to Holding Company Status. Construction Partners and CP
Guarantor shall not engage in any business or activity other than:

(a) the ownership of outstanding Equity Interests in Borrowers in the case of
Construction Partners, and the ownership of outstanding Equity Interests in
Construction Partners in the case of CP Guarantor;

(b) maintaining its respective corporate existence;

(c) participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies including the Loan Parties;

(d) the performance of obligations under the Loan Documents to which it is a
party;

(e) making any Restricted Payment permitted herein; and

(f) activities incidental to the businesses or activities described in
(a) through (e).

(xiv) Article IX shall be deleted in its entirety and the new Article IX shall
be substituted in place thereof:

 

6



--------------------------------------------------------------------------------

ARTICLE IX

CHANGE IN CIRCUMSTANCES; COMPENSATION

SECTION 9.01. Inability to Determine Interest Rate; Ineffective Interest Rate.
If Agent shall have determined that (a) adequate and reasonable means do not
exist for ascertaining LIBOR as set forth herein, (b) LIBOR does not adequately
and fairly reflect the effective cost to Lenders of making or maintaining
Euro-Dollar Advances, or (c) the making, maintenance or funding of Euro-Dollar
Advances based on LIBOR has been made impractical or unlawful, then, and in any
such event, Agent may notify Borrowers of such determination. Upon such date as
shall be specified in such notice, the Euro-Dollar Advances shall be converted
to and shall continue as Base Rate Advances (and any future Advances hereunder
shall be Base Rate Advances) unless and until such circumstances shall no longer
exist and Agent shall have revoked such notice. If an event described in clause
(a) of this Section exists and Agent has determined that such event is unlikely
to be temporary in nature, Agent and Borrowers shall endeavor to establish an
alternative rate of interest to LIBOR that gives due consideration to then
prevailing market conventions for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 11.05, such amendment shall only become effective upon
Agent’s receipt of written consent to such amendment by all Lenders.

SECTION 9.02. Illegality. If any Change in Law or compliance by any Lender (or
its Lending Office) with any request or directive (whether or not having the
force of law) of any Governmental Authority shall make it unlawful or impossible
for any Lender (or its Lending Office) to make, maintain or fund its Advances
using LIBOR and such Lender shall so notify Agent, Agent shall forthwith give
notice thereof to the other Lenders and Borrower Agent, whereupon until such
Lender notifies Borrower Agent and Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Lender to fund Advances
using LIBOR shall be suspended, and Agent shall have the right, in its sole
discretion, to substitute an alternative index rate for LIBOR (and such rate,
however determined, shall be referred to herein as “LIBOR” with respect to such
Lender). Before giving any notice to Agent pursuant to this Section 9.02, such
Lender shall designate a different Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender. If such Lender shall determine that it
may not lawfully continue to maintain and fund any of its portion of the
outstanding Advances using LIBOR to maturity and shall so specify in such notice
the then outstanding principal amount of such Advances of such Lender shall be
converted to an alternative index rate selected by Agent, in its sole
discretion, for so long as such circumstances continue to exist, and such rate
(however determined) shall be referred to herein as “LIBOR” with respect to such
Lender.

SECTION 9.03. Increased Costs; Capital Adequacy Requirements. (a) If any Change
in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Credit
Party (except any reserve requirement reflected in the LIBOR Reserve
Percentage); or

 

7



--------------------------------------------------------------------------------

(ii) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its advances, loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii) impose on any Credit Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Euro-Dollar Advances by such Credit Party or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making, converting to, continuing or maintaining any Euro-Dollar
Advance or of maintaining its obligation to make any such Euro-Dollar Advance,
or to increase the cost to such Credit Party of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Credit Party hereunder (whether of principal,
interest or any other amount) then, upon request of such Credit Party, Borrowers
will pay to such Credit Party such additional amount or amounts as will
compensate such Credit Party for such additional costs incurred or reduction
suffered.

(b) If any Credit Party determines that any Change in Law affecting such Credit
Party or any lending office of such Lender or such Credit Party’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Credit Party’s capital or on
the capital of such Credit Party’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Credit Party
or such Credit Party’s holding company could have achieved but for such Change
in Law (taking into consideration such Credit Party’s policies and the policies
of such Credit Party’s holding company with respect to capital adequacy), then
from time to time Borrowers shall pay to such Credit Party, as the case may be,
such additional amount or amounts as will compensate such Credit Party or such
Credit Party’s holding company for any such reduction suffered.

(c) A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section 9.03 and delivered
to Borrower Agent shall be conclusive absent manifest error. Borrowers shall pay
such Credit Party the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation, provided that Borrowers shall not be required
to compensate a Credit Party pursuant to this Section for any increased costs
incurred or reductions suffered more than 270 days prior to the date that such
Credit Party notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270 day-period referred
to above shall be extended to include the period of retroactive effect thereof).

 

8



--------------------------------------------------------------------------------

SECTION 9.04. [Intentionally Omitted.]

SECTION 9.05. Compensation. Upon the request of any Lender, delivered to
Borrower Agent and Agent, Borrowers shall pay to such Lender within 10 days of
Borrower Agent receipt such amount or amounts as shall compensate such Lender
for any loss, cost or expense incurred by such Lender as a result of:

(a) any payment or prepayment (pursuant to Sections 2.11, 2.12, 7.01, 9.03 or
otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or

(b) any failure by Borrowers to prepay a Euro-Dollar Advance on the date for
such prepayment specified in the relevant notice of prepayment hereunder; or

(c) any failure by Borrowers to borrow a Euro-Dollar Advance on the date for the
Borrowing of which such Euro-Dollar Advance is a part;

such compensation to include an amount equal to the excess, if any, of (x) the
amount of interest which would have accrued on the amount so paid or prepaid or
not prepaid or borrowed for the period from the date of such payment, prepayment
or failure to prepay or borrow to the last day of the then current Interest
Period for such Euro-Dollar Advance (or, in the case of a failure to prepay or
borrow, the Interest Period for such Euro-Dollar Advance which would have
commenced on the date of such failure to prepay or borrow) at the applicable
rate of interest for such Euro-Dollar Advance provided for herein over (y) the
amount of interest (as reasonably determined by such Lender) such Lender would
have paid on deposits in Dollars of comparable amounts having terms comparable
to such period placed with it by leading lenders in the London interbank market
(if such Advance is a Euro-Dollar Advance).

SECTION 9.06. Mitigation Obligations. If any Lender requests compensation under
Section 9.03, or requires Borrowers to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.13, then such Lender shall (at the request of
Borrowers) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 9.03 or 2.13, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(xv) Each respective schedule attached to the Credit Agreement shall be amended
to include the additional information set forth on the respective schedule
attached hereto as Exhibit A.

D. Joinder by Scruggs Company. Scruggs Company hereby agrees that it is a
“Borrower” under, bound by and required to perform all of the terms, covenants,
conditions and agreements of “Borrower” or “Borrowers” under the Credit
Agreement and Loan Documents, including without limitation the Notes, with the
same force and effect as if Scruggs Company were an original signatory thereto
on the Closing Date, and Scruggs Company hereby agrees to abide by and perform
all of its obligations as a “Borrower” under the Credit Agreement and the other
Loan Documents, including,

 

9



--------------------------------------------------------------------------------

without limitation, the Notes. Scruggs Company agrees and acknowledges that it
will be that it shall be subject to all remedies reserved to Agent or Lenders in
the Loan Documents in the event of any Event of Default thereunder. Each
reference to “Borrower” or “Borrowers” in the Credit Agreement and the other
Loan Documents shall be understood to mean and include Scruggs Company (along
with the other Borrowers).

Scruggs Company represents and warrants that this Agreement has been duly
executed and delivered by Scruggs Company and constitutes a legal, valid and
binding obligation of Scruggs Company enforceable against it in accordance with
its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in proceeding at law or in equity).
Scruggs Company agrees and acknowledges that it will be jointly and severally
liable for the Obligations as set forth in Section 2.18, subject to any
limitations set forth therein.

Scruggs Company hereby ratifies and affirms the representations and warranties
set forth in the Loan Documents, including the representations and warranties
set forth in Article IV of the Credit Agreement, and with respect to
Section 4.23, Scruggs Company represents and warrants that its “location”
(within the meaning of Article 9 of the UCC) is the State of Georgia.

Scruggs Company agrees to execute any and all additional documents required
under the Credit Agreement or reasonably requested by Agent. Scruggs Company,
jointly and severally with Borrowers and Guarantors, agrees to reimburse Agent
and Lenders for their respective out-of-pocket expenses in connection with the
preparation, execution and delivery of this Agreement, including reasonably
fees, disbursements and other charges of counsel for Agent and Lenders.

Scruggs Company shall receive notices and other communications at the following
address:

290 Healthwest Drive, Suite 2

Dothan, AL 36303

E. Conditions Precedent. Agent, Lenders, Borrowers and Guarantor hereby agree
that this Agreement shall not be effective until the following conditions have
been met:

(a) All conditions set forth in Section 3.02 have been satisfied;

(b) Receipt by Agent of a fully executed copy of this Amendment;

(c) Receipt by each Lender of an Amendment to Term Loan Note;

(d) Receipt by Agent of a Closing and Incumbency Certificate dated as of the
date hereof, in form and content acceptable to Agent;

(e) Receipt by Agent of a Notice of Borrowing for the additional Term Loan
Advance;

(f) the Security Agreement and the other Collateral Documents, each in form and
content satisfactory to Agent, shall have been duly executed by the applicable
Loan Parties and delivered to Agent and shall be in full force and effect and
each document (including each UCC financing statement) required by law or
reasonably requested by Agent to be filed, registered or recorded in order to
create in favor of Agent for the benefit of Secured Parties, upon filing,
recording or possession by Agent, as the case may be, a valid, legal and
perfected first priority security interest in and Lien on the Collateral
described in the Collateral Documents shall have been delivered to Agent;
Borrowers shall also deliver or cause to be delivered the certificates (with
undated stock powers executed in blank) for all Equity Interests pledged to
Agent for the benefit of Secured Parties pursuant to the Pledge Agreement;

 

10



--------------------------------------------------------------------------------

(g) Agent shall have received and found acceptable (i) all consents, approval,
authorizations, registrations or filings required to be made or obtained by
Borrowers in connection with this Agreement, (ii) evidence that such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods have expired, and
(iii) evidence that no investigation or inquiry by any Governmental Authority
regarding this Agreement, any credit facility set forth in this Agreement, or
any transaction being financed with any Advance exists or is ongoing;

(g) Agent shall have received and found acceptable all documentation evidencing
the transaction to purchase all Equity Interests of Scruggs Company by Holdings,
and such transaction shall have closed (or shall close concurrent with the
funding of the additional Term Loan Advance); and

(h) Agent shall have received evidence of the completion of an initial public
offer by Guarantor.

F. Effect on Loan Documents. Each of the Loan Documents shall be deemed amended
as set forth hereinabove and to the extent necessary to carry out the intent of
this Agreement. Without limiting the generality of the foregoing, each reference
in the Loan Documents to the “Note”, the “Credit Agreement”, or any other “Loan
Documents” shall be deemed to be references to said documents, as amended
hereby. Except as is expressly set forth herein, all of the Loan Documents and
the Guaranty shall remain in full force and effect in accordance with their
respective terms and all of the remaining terms and provisions of the Loan
Documents and the Guaranty are hereby ratified and confirmed. Borrower agrees
that Loan Documents shall continue to evidence, secure, guarantee or relate to,
as the case may be, the Loans. Guarantor agrees that the Guaranty shall continue
to secure the Loan.

G. Representations and Warranties. Each representation and warranty contained in
the Loan Documents is hereby reaffirmed as of the date hereof. The Borrowers
hereby represent, warrant and certify to Lenders that no Event of Default nor
any condition or event that with notice or lapse of time or both would
constitute an Event of Default, has occurred and is continuing under any of the
Loan Documents or the Loan, and that Borrowers have no offsets or claims against
any Lender arising under, related to, or connected with the Loan, the Credit
Agreement or any of the other Loan Documents.

Guarantor hereby consents to the modifications, amendments and terms as
described herein, and acknowledges, reaffirms and restates the continuing effect
of its Guaranty and its obligations to Bank for the obligations of Borrower as
set forth in its Guaranty. Guarantor hereby represents that Guarantor has no
offsets or claims against Agent or Lenders arising under, related to or
connected with the Credit Agreement or any of the other Loan Documents or
otherwise. For the avoidance of doubt, the Guarantor hereby agrees and
acknowledges that Section 10.13 of the Credit Agreement is not applicable to the
Guarantor.

H. Additional Documentation; Expenses. If requested by Agent, Borrowers and
Guarantor shall provide to Agent (i) certified resolutions properly authorizing
the transactions contemplated hereby and the execution of this Agreement and all
other documents and instruments being executed in connection herewith; and
(ii) all other documents and instruments required by Agent; all in form and
substance satisfactory to Agent. Borrowers shall pay any recording and all other
expenses incurred by Agent and Borrowers in connection with the modification of
the Loans and any other transactions contemplated hereby, including without
limitation, any applicable title or other insurance premiums, survey costs,
legal expenses, recording fees and taxes.

 

11



--------------------------------------------------------------------------------

I. Release of Claims. The Borrowers acknowledge and confirm their obligations to
the Lenders for repayment of the Loans and indebtedness evidenced by the Notes
(the “Indebtedness”), and the Guarantor acknowledges and confirms its
obligations to the Agent and the Lenders for the obligations of the Borrowers as
set forth in its Guaranty. The Borrowers and the Guarantor further acknowledge
and represent that they have no defense, counterclaim, offset, cross-complaint,
claim or demand of any kind or nature whatsoever (collectively, the “Loan
Defenses” ) that can be asserted to reduce or eliminate all or any part of their
liability to repay the Indebtedness to the Lenders. To the extent that any such
Loan Defenses exist, and for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, they are hereby fully, forever and irrevocably released.

By their execution below, for and in consideration of the Lenders’ commitments
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Guarantor, for themselves and for their
respective successors, executors, heirs, administrators, and assigns, each
hereby acknowledge and agree that neither the Lenders, nor any of their
officers, directors, employees, agents, servants, representatives, attorneys,
loan participants, successors, successors-in-interest, predecessors-in-interest
and assigns (hereinafter referred to collectively as the “Released Parties”)
have interfered with or impaired the acquisition, collection, use, ownership,
disposition, disbursement, leasing or sale of any of the collateral which
secures the Loan (the “Collateral”), and that neither the Borrowers nor the
Guarantor any claim of any nature whatsoever, at law, in equity or otherwise,
against the Released Parties, or any of them, as a result of any acts or
omissions of the Released Parties, or any of them, under the Loan Documents or
in connection to the Loans or the Collateral prior to and including the date
hereof. Each of the Borrowers and the Guarantor, for themselves and for their
respective successors, executors, heirs, administrators, and assigns, hereby
unconditionally waive and release the Released Parties, and forever discharge
the Released Parties, of and from and against any and all manner of action,
suits, claims, counterclaims, causes of action, offsets, deductions, breach or
breaches, default or defaults, debts, dues, sums of money, accounts, deposits,
damages, expenses, losses, liabilities, costs, expenses, any and all demands
whatsoever and compensation of every kind and nature, past, present, and future,
known or unknown (herein collectively, “Claims”) that the Borrowers, the
Guarantor, or any of the Borrowers’, or any of the Guarantor’s successors,
successors-in-interest, heirs, executors, administrators, or assigns, or any one
of them, can or now have or may have at any time hereafter against the Released
Parties, or any of them, by reason of any matter, cause, transaction, occurrence
or omission whatsoever, which happened or has happened on or before the date of
this Agreement, on account of or arising from or which is connected in any
manner whatsoever with the Loans, the Indebtedness, the Collateral, the Loan
Documents, any related documents, or any and all collateral which has served or
is serving as security for the Loans or the Loan Documents, or which is related
to any and all transactions and dealings with among Lenders, the Borrowers
and/or the Guarantor, or any other matter or thing that has occurred before the
signing of the Agreement, known or unknown. Any and all such Claims are hereby
declared to be satisfied and settled, and the Borrowers and the Guarantor, for
themselves and for their respective successors, executors, heirs,
administrators, and assigns, each hereby discharge the Released Parties from any
liability with respect to any and all such Claims.

J. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER

 

12



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE TRANSACTION CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

K. Counterparts. This document may be executed in any number of identical
counterparts, each of which for all purposes is deemed an original, and all of
which constitute collectively one (1) document and agreement, but in making
proof of this document, it shall not be necessary to produce or account for more
than one such counterpart, and counterpart pages may be combined into one single
document.

This Agreement is intended to take effect as a sealed instrument.

[Remainder of this page is blank – signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective Responsible Officers effective as of
the day and year first above written.

 

CONSTRUCTION PARTNERS HOLDINGS, INC., a Delaware corporation, formerly known as
Construction Partners, Inc.      WIREGRASS CONSTRUCTION COMPANY, INC., an
Alabama corporation By:  

/s/ R. Alan Palmer

     By:   

/s/ R. Alan Palmer

Name:   R. Alan Palmer      Name:    R. Alan Palmer Title:   Vice President     
Title:    Vice President C. W. ROBERTS CONTRACTING, INCORPORATED, a Florida
corporation     

FRED SMITH CONSTRUCTION, INC.,

a North Carolina corporation

By:  

/s/ R. Alan Palmer

     By:   

/s/ R. Alan Palmer

Name:   R. Alan Palmer      Name:    R. Alan Palmer Title:   Vice President     
Title:    Vice President

EVERETT DYKES GRASSING CO., INC.,

a Georgia corporation

    

FSC II, LLC,

a North Carolina limited liability company

By:  

/s/ R. Alan Palmer

     By:   

/s/ R. Alan Palmer

Name:   R. Alan Palmer      Name:    R. Alan Palmer Title:   Vice President     
Title:    Vice President

THE SCRUGGS COMPANY,

a Georgia corporation

     By:  

/s/ R. Alan Palmer

        Name:   R. Alan Palmer         Title:   Vice President        



--------------------------------------------------------------------------------

CONSTRUCTION PARTNERS, INC., a Delaware corporation, as a Guarantor

By:  

/s/ R. Alan Palmer

Name:   R. Alan Palmer Title:   Vice President



--------------------------------------------------------------------------------

COMPASS BANK, as Agent, Issuing Bank and a Lender  

By:  

/s/ John Brown

Name:   John Brown Title:   Sr. Vice President



--------------------------------------------------------------------------------

SERVISFIRST BANK, as a Lender

By:  

/s/ B. Harrison Morris

Name:   B. Harrison Morris Title:   President & CEO



--------------------------------------------------------------------------------

Exhibit A

Credit Agreement Schedule Addenda

[See attached.]



--------------------------------------------------------------------------------

Schedule 1.01

Collateral Locations

Leased Locations:

 

(a) South 1/3 of Land Lot 523, 10th Land District, Berrien County, GA

 

(b) Original Land Lot No. 522 in the 5th Land District, Berrien County, GA

 

(c) Lots 398, 430 and 431 in the 9th Land District, Cook County, GA

Owned Locations:

 

(a) Highway 135 South, Willacoochee, Berrien County, GA

 

(b) GA Highway 41 South, Cordele, Crisp County, GA

 

(c) 4679 Old Highway 41 North, Hahira, Lowndes County, GA

 

(d) 321 Ross Road, Lenox, Cook County, GA

 

(e) Highway 280 South, Mt Vernon, Montgomery County, GA

 

(f) MJ Taylor Road, Adel, Cook County, GA

 

(g) Maddox Road, Ochlocknee, Thomas County, GA

 

(h) 1778 Nine Dime Doctor Rd., Meigs, Thomas County, GA



--------------------------------------------------------------------------------

Schedule 4.14

Equity Interests

The Scruggs Company    

 

Stock Type

   Authorized
Shares      Issued
Shares      Ownership of Shares    Certificate
Number  

Class A Voting

     50,000        451      Construction Partners Holdings, Inc.      67  

Class B Non-Voting

     950,000        22,550      Construction Partners Holdings, Inc.      68  



--------------------------------------------------------------------------------

Schedule 4.18

Labor Matters

None



--------------------------------------------------------------------------------

Schedule 4.26

Material Contracts

[See attached.]



--------------------------------------------------------------------------------

Schedule 2.12: Listing of Contracts    added partial info on new jobs on 5/2/18

 

Job#

 

Job Name

 

Location

 

Project or contract
Number

  Contract
Amount at
Award     Completion
Date
at Award     LD’s / day     Lookup &
Sum
changes to
ContractAmt     Current
Contract
Amount     Lookup &
sum
Changes to
Completion
Date     Current
Contract
Completion
Date     Are there
Notes
Attached?     # of
subs     $-Value of
subs
This Job     # of
PO’s     $-Value of
PO’s This
Job  

1879

  GDOT - US B4/SR 38 EAST-10.162 miles widening/resurfacing   Clinch & Ware  
Eds00-0084-00(023), Bhn00-0007703 (025)   $ 55,867,848.99       06/30/2018     $
6,089.00     $ 6,456,275.75     $ 52,324,124.75       457       09/30/2019      
see notes       15     $ 23,194,602.64       2     $ 543,829.68  

1890

  Lowndes Co BOC – paving various roads   Lowndes Co   Paving Various Roads   $
1,198,100.00       ?       ?     $ 0.00     $ 1,198,100.00       0       ?      
see notes       1     $ 300,000.00       0     $ 0.00  

1891

  GDOT- OLD Hwy 133 Widening & resurfacing Berlin   Brooks Colquitt Co  
STP00-0000-00(545)   $ 32,043,562.43       04/30/2018     $ 1,869.00     $
3,216,759.64     $ 35,260,322.07       15       05/15/2018       _       13    
$ 6,071,139.47       1     $ 242,047.94  

1916

  GDOT-NEW Hwy 133 Widening/Resurfacing MORVEN   Brooks Co   STP00-0000-00(544)
  $ 26,708,417.83       10/31/2018     $ 1,869.00     $ 1,562,522.90     $
28,270,940.73       0       10/31/2018       _       15     $ 6,002,866.11      
8     $ 4,656,259.52  

1933

  Sub from McCoy Grading-Valdosta High School-asphalt paving   Lowndes Co  
Lowndes Co   $ 1,221,340.42      
Winter
2018  
      ?     $ 0.00     $ 1,221,340.42       0       Winter 2018       _       1
    $ 0.00       0     $ 0.00  

1939

  Sub from So Conc-GDOT-asph paving   Grady   0014177   $ 75,802.00       ?    
  ?     $ 0.00     $ 75,802.00       0       ?       _       1     $ 0.00      
0     $ 0.00  

1946

  GDOT-14.093 miles Micro Milling & Resurfacing I-75   Lowndes   M004806   $
10,609,988.98       09/30/2017     $ 11,191.00     $ 0.00     $ 10,609,988.98  
    303       07/30/2018       see notes       5     $ 2,282,801.75       3    
$ 1,093,791.99  

1949

  GDDT-Resurfacing SR 125   Berrien Lanier Lowndes   M004982   $ 1,120,494.24  
    01/31/2018     $ 247.00     $ 0.00     $ 1,120,494.24       0      
01/31/2018       see notes       3     $ 98,673.00       1     $ 168,674.80  

1957

  Lowndes Co BOC-Resurface 5 county roads   Lowndes Co   Eng2017-01   $
2,096,115.11       10/17/2017       ?     $ 28,561.25     $ 2,124,676.36      
257       07/01/2018       see notes       4     $ 127,557.50       1     $
8,474.67  

1960

  Thomas Co BOC-Resurf co rds-Metcalfe, Hall, Airport, Harts Mill   Thomas Co  
Resurf Co Rds-Metcalfe, Hall, Airport, Harts Mill   $ 1,397,662.31      
11/09/2017       ?     $ 1,200.00     $ 1,398,862.31       0       11/09/2017  
    see notes       1     $ 71,060.00       1     $ 295,320.00  

1961

  City of Thomasville-2017 SPLOST/LMIG   Thomas Co   2017 Splost/Lmig   $
1,589,218.06       03/19/2018       ?     $ 69,941.00     $ 1,629,159.06      
12       03/31/2018       see notes       3     $ 786,187.00       1     $
9,429.40  

1963

  Berrien Co BOC-2017 LMIG Resurfacing   Berrian   2017 Lmig Resurfacing   $
898,815.00       10/28/2018     $ 300.00     $ 0.00     $ 898,815.00       0    
  10/28/2018       see notes       1     $ 28,126.25       0     $ 0.00  

1964

  GDOT-Resurface SR 37   Colquit   MDO5049   $ 2,317,469.81       06/30/2018    
$ 391.00     $ 0.00     $ 2,317,469.81       0       06/30/2018       _       3
    $ 195,099.62       1     $ 423,559.50  

1966

  GDOT-PVMT Preservation-Widening SR 135 (MM 0-6.921)   Lanier Co  
4B4O0-Doo0000925   $ 506,422.69       ?       ?     $ 0.00     $ 505,422.69    
  0       ?       see notes       1     $ 13,500.00       0     $ 0.00  

1968

  City of Camilla-paving improvements   Mitchell Co   Paving Improvements   $
672,365.05       04/08/2018     $ 200.00     $ 0.00     $ 672,365.06       0    
  04/08/2018       _       2     $ 90,369.25       0     $ 0.00  

1969

  Tift Co BOC-Windy Hill & Oakridge Church Rd   Tift Co   Windy Hill & Oakridge
Church Rd   $ 730,839.89       07/16/2018     $ 200.00     $ 0.00     $
730,839.89       0       07/16/2018       _       2     $ 37,649.00       1    
$ 94,808.42  

1970

  Lowndes Co Emergency Repair-Foxborough Subdivision   Lowndes Co   Emergency
Repair- Foxborough Subdivision   $ 30,100.00       02/28/2018       $ 0.00     $
30,100.00       0       02/28/2018       see notes       1     $ 0.00       0  
  $ 0.00  

1971

  Lowndes Co BOC – Stafford Wright Rd   Lowndes Co   Stafford Wright Rd   $
2,691,185.03       08/23/2018     $ 500.00     $ 0.00     $ 2,691,185.03       0
      02/23/2018       -       6     $ 1,479,197.50       1     $ 73,769.05  

1972

  GDOT-Pvmt Preserv-SR 90 (MM 0.00 to 6.0)   Irwin Co   4B4O0-Doo0001095   $
362,120.83       ?       ?     $ 0.00     $ 362,120.83       0       ?       see
notes       1     $ 11,080.00       0     $ 0.00  

1973

  GDOT-Pvmt Preserv SR 90 (MM 6.00 to 11.7)   Irwin Co   4B4O0-Doo0001096   $
366,705.05       ?       ?     $ 0.00     $ 366,705.05       0       ?       see
notes       1     $ 10,315.00       0     $ 0.00  

1974

  GDOT - Pvmt Preserv SR 135 LANIER & BERRIEN CO   Lanier, Berrien  
4B4O0-Doo0001097   $ 361,887.04       ?       ?     $ 0.00     $ 361,887.04    
  0       ?       see notes       1     $ 11,300.00       0     $ 0.00  

1975

  GDOT – Pvmt Preserv- Widen SR 135 (MM 5.50 to 10.75)   Berrian Co  
4B4O0-Doo0001102   $ 306,148.92       ?       ?     $ 0.00     $ 306,148.92    
  0       ?       see notes       1     $ 9,200.00       0     $ 0.00  

1976

  Grady Co BOC- Gainous Rd widen/resup   Grady Co   Gainous Rd Widen/Resurf   $
131,923.15       07/16/2018     $ 200.00     $ 0.00     $ 131,923.15       0    
  07/16/2018       -       1     $ 5,487.50       0     $ 0.00  

1977

  Tift Co BOC – Moore Hwy Improvements   Tift Co   Moore Hwy Improvements   $
1,069,763.94       10/16/2018     $ 200.00     $ 0.00     $ 1,069,763.94       0
      16/10/2018       -       6     $ 244,972.00       1     $ 88,562.06  

1979

  Teramore Development - Dollar General   Lowndes Co   Statenville Hhaw Stone  
$ 296,212.44       NA     $ 0.00     $ 0.00     $ 296,212.44       0       NA  
      7     $ 61,500.50       1     $ 1,915.94  

1980

  City of Cairo, LMIG/Street & Drainage   Grady Co   --   $ 1,157,720.57      
12/01/2018     $ 200.00     $ 0.00     $ 1,157,720.57       0       12/01/2018  
      3     $ 147,490.00       4     $ 217,738.57  

1981

  GDOT-PVMT Preserv- Widen SR 7 9US 41)   Lowndes Co   4B4O0-DOT0001184   $
156,944.47      

90 Days
After NTP/
Summer  
 
    $ 0.00     $ 0.00     $ 156,944.47       0       After NTP/ Summer       2  
  $ 23,310.80       0     $ 0.00  



--------------------------------------------------------------------------------

Schedule 2.12: Listing of Contracts    added partial info on new jobs on 5/2/18

 

Job#

  

Job Name

  Location   Project or
contract Number   Contract
Amount at
Award    

Completion
Date at
Award

  LD’s/
day     Lookup
& Sum
changes
to
Contract
Amt     Current
Contract
Amount     Lookup &
sum
Changes to
Completion     Current
Contract
Completion
Date   Are there
Notes
Attached?     # of
subs     S-Value of
subs This
Job     # of
PO’s     S-Value
of PO’s
This Job  

1982

   City of Valdosta - Asphalt Patching   Valdosta   —     $ 11,242.61    
Completed   $ 0.00     $ 0.00     $ 11,242.61       0     Completed       0    
$ 0.00       0     $ 0.00  

1983

   Moutire Municipal Airport, Pvmnt Rehab & Taxlane Crack Seal   Colquit Co  
—     $ 714,040.55     90 Days After NTP/ After march   $ 150.00     $ 0.00    
$ 714,040.55       0     After NTP/ After march       3     $ 208,975.26       0
    $ 0.00  

1984

   GDOT - Milling and Resrufacings SR 38 (Hwy 84)   Lowndes co  
M005019 / M00636   $ 733,249.55     12/31/2018   $ 151.00     $ 0.00     $
733,249.55       0     12/31/2018       4     $ 103,421.68       0     $ 0.00  

1985

   City of Ray City-2017 LMIG - Pauline St   Location     $ 67,397.30    
mm/dd/yyyy     ?     $ 0.00     $ 67,397.30       0     mm/dd/yyyy       0     $
0.00       0     $ 0.00  

1986

   VALDOSTA COUNTRY CLUB-CART PATH RPR   Location     $ 0.00     mm/dd/yyyy    
?     $ 0.00     $ 0.00       0     mm/dd/yyyy       0     $ 0.00       0     $
0.00  

1987

   City of Lenox - Resurface East Revels St   Location     $ 59,758.11    
mm/dd/yyyy     ?     $ 0.00     $ 59,758.11       0     mm/dd/yyyy       0     $
0.00       0     $ 0.00  

1988

   GDOT-Pvmt Preservation widen SR7(US41)   Location     $ 485,335.16    
mm/dd/yyyy     ?     $ 0.00     $ 485,335.16       0     mm/dd/yyyy       0    
$ 0.00       0     $ 0.00  

1989

   GDOT-Pvtm Preservation widen SR135   Location     $ 611,340.25     mm/dd/yyyy
    ?     $ 0.00     $ 611,340.25       0     mm/dd/yyyy       0     $ 0.00    
  0     $ 0.00  

1990

   City of Nashville-LMIG Resurfacing 10 st   Location     $ 183,133.13    
mm/dd/yyyy     ?     $ 0.00     $ 183,133.13       0     mm/dd/yyyy       0    
$ 0.00       0     $ 0.00  

1991

   City of Ashbum-LMIG Resurfacing   Location     $ 152,836.05     mm/dd/yyyy  
  ?     $ 0.00     $ 152,836.05       0     mm/dd/yyyy       0     $ 0.00      
0     $ 0.00  

1992

   LANGDALE POWERSPORTS   Location     $ 539,857.25     mm/dd/yyyy     ?     $
0.00     $ 539,857.25       0     mm/dd/yyyy       0     $ 0.00       0     $
0.00  

1993

   Thomas Co BOC-Resuf & widening   Location     $ 3,678,712.51     mm/dd/yyyy  
  ?     $ 0.00     $ 3,678,712.51       0     mm/dd/yyyy       0     $ 0.00    
  0     $ 0.00  

1994

   Berrien Co BOC-Off System Safety Stripe   Location     $ 15,895.48    
mm/dd/yyyy     ?     $ 0.00     $ 15,895.48       0     mm/dd/yyyy       0     $
0.00       0     $ 0.00  

1995

   GDOT-PCCPvmmt Rehab Sidewalk SR 133 Lwds   Location     $ 460,809.47    
mm/dd/yyyy     ?     $ 0.00     $ 460,809.47       0     mm/dd/yyyy       0    
$ 0.00       0     $ 0.00  

1996

   GDOT-PCCPvmnt Rehab Sidewalk SR 11 Echols   Location     $ 627,500.52    
mm/dd/yyyy     ?     $ 0.00     $ 627,500.52       0     mm/dd/yyyy       0    
$ 0.00       0     $ 0.00  

1997

   Sub from A&K Realty Jacuzzi   Location     $ 134,400.00     mm/dd/yyyy     ?
    $ 0.00     $ 134,400.00       0     mm/dd/yyyy       0     $ 0.00       0  
  $ 0.00  

1998

   2018 LMIG Resurf, Lowndes BOC   Location     $ 1,582,919.75     mm/dd/yyyy  
  ?     $ 0.00     $ 1,582,919.75       0     mm/dd/yyyy       0     $ 0.00    
  0     $ 0.00  

1999

   City of Morven - 2nd Str Grading & Drain   Location     $ 55,931.49    
mm/dd/yyyy     ?     $ 0.00     $ 55,931.49       0     mm/dd/yyyy       0     $
0.00       0     $ 0.00  

??

   Titt Airport Apm Rehab   Location     $ 260,715.10     mm/dd/yyyy     ?     $
0.00     $ 260,715.10       0     mm/dd/yyyy       0     $ 0.00       0     $
0.00  



--------------------------------------------------------------------------------

Schedule 4.30

Surety Obligations

[See attached.]



--------------------------------------------------------------------------------

    STATUS per March 31 2018 reports     for the month of
Mar-18   STATUS OF JOB TO DATE    

Note:“#” below

indicates

  Basis for Percent-Complete Adjustments

Bonded?

  JOB    

DESCRIPTION

  TOTAL
COST     ACTUAL
BILLING     %-COMPLETE
ADJUSTMENT     NET
INCOME     % net
actual     % net
Asbid     billing <%
compl % cost,
% billed   REMAINING
COST     REMAINING
BILLING    

Notes & Comments

Yes

    1879     GDOT-US 84 EAST, Clinch/Ware Counties     28,728,536      
37,270,145       (2,947,666 )      5,593,944       19 %      8 %    55.6%, 60.4%
    22,940,727.00       24,460,018.00     Underway, appears to be going well,
see detailed analysis

Yes

    1890     Lowndes Co BOC-paving various rds     304,966       364,647      
(1,459 )      58,222       19 %      17 %    30.6%, 30.7%     693,007.35      
823,852.93     Mid-stages, no changes to%-net indicated, anticipate owner will
have add’l ready to restart work Sum 2018, have beaten illegible on work done

Yes

    1891     GDOT-Hwy 133 Widening - Berlin (Colo/Brooks)     25,130,271      
25,948,321       +11,040       829,090       3 %      7 %    #82.9%, 82.8% #    
5,192,415.00       5,374,761.00     Late Stages, will not make bidline budget,
see detailed analysis

Yes

    1916     GDOT-Hwy 133 Widening - Morven (Brooks)     17,319,675      
20,345,730       (985,716 )      2,040,339       12 %      11 %    71.6%, 75.3%
    6,867,459.00       6,690,762.00     Mid Stages, good probability of beating
the bidtime budget, see detailed analysis

Yes

    1923     GDOT-Resurf SR520 (Hwy 82)     5,556,048       6,577,017      
(5,913 )      1,015,056       18 %      12 %    99.9%, 100.0%     5,000.00      
0.00     Waiting on trailling costs, final acceptance. There is a punch list on
the white topping & out subcontractor should be responsible finacially

Yes

    1928     GDOT-SR 37 Resurfacing     1,400,637       1,732,356       (124 ) 
    331,595       24 %      16 %    100.0%, 100.0%     100.00       0.00    
Waiting on trailling costs, final acceptance

No

    1933     Sub from McCoy Grading-VHS asph pave     941,620       1,183,559  
    (1,256 )      240,684       26 %      19 %    99.9%, 100.0%     1,000.00    
  0.00     Waiting on traling costs

Yes

    1935     GDOT-HWY 319 (SR35) Milling/Resurf     11,507,207       13,898,496
      (104 )      2,391,185       21 %      13 %    100.0%, 100.0%     500.00  
    500.00     Waiting on changes order clarifying time. Should be a $0 Change

Yes

    1938     Sub from Oxford-GDOT-US19 Median Crossov     1,819,620      
2,454,035       (135 )      634,280       35 %      15 %    100.0%, 100.0%    
100.00       0.00     Waiting on trailing costs

No

    1939     Sub from So Conc-GDOT-asph paving     152       —       +190      
38       25 %      25 %    #0.3%, 0.0% #     60,434.45       75,802.58     No
work yet, no changes to bidtimes estimate indicated

Yes

    1945     GDOT-Resurfacing SR112     2,660,812       3,638,855       (19,901
)      958,141       36 %      16 %    99.4%, 100.0%     15,000.00       500.00
    Pending some shoulder work, waiting on trailing costs and final acceptance

Yes

    1946     GDOT-Micro Mill/Resurface 1-75     212,028       995,031      
(712,164 )      70,839       33 %      20 %    2.7%, 9.4%     7,740,873.25      
9,614,957.78     For Feb 2018, recognized clarifications and lowered final cost
projection -$890K (i.e Raised Projected net). Planned restart May 1, 2018

Yes

    1949     GDOT-Resurfacing SR 125     7,523       1,111,602       (151,899 ) 
    168,180       21 %      15 %    85.6%, 99.2%     132,702.50       9,000.00  
  Work near complete 3/31/18, but may have been under paid 120 +/ illegible,
$8,892 in LD’S charged

Yes

    1955     GDOT-Mill & Resurface Ashley Str (SRT)     2,479,456      
3,602,764       +6,037       1,129,346       46 %      15 %    #99.9%, 99.8% #  
  2,000.00       8,948.00     Pending c/o should clear most of $10,948 LD’s

Yes

    1957     Lowndes Co BOC-Resurf 5 County Rds     1,424,627       1,985,530  
    (19,454 )      541,448       38 %      18 %    92.9%, 93.9%     108,295.33  
    130,000.00     Owner may add additional work, otherwise know work is
complete

Yes

    1961     City of Thomasville-2017 SPLOST/LMIG     1,115,442       1,567,421
      (2,706 )      449,273       40 %      20 %    99.8%, 100.0%     2,000.00  
    100.00     Waiting on final costs and acceptance, Billed 100% in Apil

Yes

    1963     Berrien Co BOC-2017 LMIG Resurfacing     629,144       789,748    
  (46,944 )      113,661       18 %      18 %    82.6%, 87.9%     132,138.69    
  109,067.23     Underway, seems to be going well

Yes

    1964     GDOT-Resurface SR37 B3CBA1701622-0     11,824       -       +13,243
      1,419       12 %      12 %    #0.6%, 0.0%#     2,057,264.36      
2,317,469.81     No field work yet, no changes to bidtime estimate indicated

Yes

    1966     GDOT-PVMT PRESEVATION-widen SR1 135     302,949       454,880      
+5,002       156,933       52 %      20 %    # 91.0%, 90.0%#     30,000.00      
50,542.27     Billed 90% thru March, punch list work planned for end of April

Yes

    1968     City of Camilla -paving improvements     384,578       626,841    
  (184,420 )      57,842       15 %      15 %    65.8%, 93.2%     199,881.52    
  45,524.53     Work began March 2018, Underway with no problems revealed, no
illigible striping yet, May be complete on 4/30

Yes

    1969     Tift Co BOC-Windy Hill & Oakridge Ch Rd     60,064       342,830  
    (276,786 )      5,980       10 %      10 %    9.0%, 46.9%     604,602.87    
  388,010.08     Work just began March 2018 , Began final dressing on 4/25

Yes

    1971     Lowndes Co BOC-Starfford Wright Rd     1,027,690       1,019,594  
    + 100,920       92,824       9 %      10 %    # 41.6%, 37.9%#    
1,442,832.00       1,674,073.00     Billings are still lagging costs, but
analysis indicates it will catch up Assume - $40K illigible stored on side.



--------------------------------------------------------------------------------

    STATUS per March 31 2018 reports               Note “#” below           for
the month of   STATUS OF JOB TO-DATE     indicates    
Basis for Percent-Complete Adjustments     Mar-18   TOTAL     ACTUAL    
%-COMPLETE     NET     % net     % net     billing < % compl     REMAINING    
REMAINING      

Bonded?

  JOB  

DESCRIPTION

  COST     BILLING     ADJUSTMENT     INCOME     actual     Asbid    
% cost, % billed     COST     BILLING    

Notes & Comments

Yes

  1972   GDOT-Pvmt Preserv-SR 90 (MM 0.00 to 6.0)     2,058       —       +
2,304       246       12%       12%       # 0.6%, 0.0% #       321,351.01      
362,120.83     No field work yet, no changes to bidtime estimate indicated, may
be 100% on 4/30

Yes

  1973   GDOT-Pvmt Preserv SR 90 (MM 6.00 to 11.7)     2,084       —       +
2,335       251       12%       12%       # 0.6%, 0.0% #       325,205.50      
366,705.05     No field work yet, no changes to bidtime estimate indicated, may
be 100% on 4/30

Yes

  1974   GDOT-Pvmt Preserv-SR 135 Berrien Lanier     259,689       361,887      
(1,388)       100,810       39%       10%       99.6%, 100.0%       1,000.00    
  0.00     Billed 100% in Feb, but has March costs - also waiting on trailing
costs, recognized beating estimate -$70K, should be 100% 4/30

Yes

  1975   GDOT-PVMT PRESEY-WIDEN SR 135     218,717       306,149       (1,393)  
    86,039       39%       10%       99.5%, 100.0%       1,000.00       0.00    
Billed 100% in Feb, but has March costs - also waiting on trailing costs,
recognized beating estimate -$60K, should be 100% 4/30

Yes

  1976   Grady Co BOC - Gainous Rd widen/resurf     86,126       124,258      
(22,629)       15,503       18%       18%       77.0%, 94.2%       25,673.47    
  7,665.27     Work began March 2018, Underway with no problems illigible should
be 100% 4/30

Yes

  1977   Tift Co BOC-Moore Hwy Improvements     19,145       37,067      
(15,971)       1,952       10%       10%       2.0%, 3.5%       951,660.03      
1,032,696.82     Minimum field work to date, no changes to bidtime estimate
indicated

No

  1979   Teramore Development-Dollar General     201,943       296,212      
(13,976)       80,293       40%       14%       95.3%, 100.0%       10,000.00  
    0.00     Billed 100% for March, but may have trailing costs in April

Yes

  1980   City of Illigible- LMIG / Street & drainage     232,582       303,063  
    (35,538)       34,943       15%       15%       23.1%, 26.2%      
773,920.90       854,657.24     Underway, starting in March

Yes

  1981   GDOT-Pvmt Preservation-Widen SR7(US41)     10       —       + 11      
1       9%       9%       # 0.0%, 0.0% #       144,018.40       156,944.47    
No field work yet, no changes to bidtime estimate indicated

Yes

  1983   Moultrie Municipal Airport-Pvmt Rehab &T/W Crack Seal     4,054       —
      + 4,754       700       17%       17%       # 0.7%, 0.0% #      
604,888.96       714,040.55     No field work yet, no changes to bidtime
estimate indicated

Yes

  1984   GDOT-Milling & Resurfacing SR38(Hwy84)     3,750       —       + 4,199
      449       12%       12%       # 0.6%, 0.0% #       651,105.46      
733,249.55     No field work yet, no changes to bidtime estimate indicated

Yes

  1985   City of Ray City-2017 LMIG - Pauline St     35,105       67,397      
(2,762)       29,531       84%       28%       95.9%, 100.0%       1,500.00    
  0.00     Near 100% complete thru March, waiting on trailing costs

No

  1986   VALDOSTA COUNTRY CLUB-CART PATH RPR     28,949       —       —      
(28,949)       -100%       ?       ?? No Estimate       7,600.00       0.00    
Will have April costs (at least $6600)

No

  1987   City of Lenox - Resurface East Revels St     5       —       + 6      
1       18%       18%       # 0.0%, 0.0% #       50,533.19       59,758.11    
No field work yet, no changes to bidtime estimate indicated

Yes

  1988   GDOT-Pvmt Preservation widen SR7(US41)     2,757       —       + 3,143
      386       14%       14%       # 0.6%, 0.0% #       422,983.07      
485,335.16     No field work yet, no changes to bidtime estimate indicated

Yes

  1989   GDOT-Pvtm Preservation widen SR135     3,486       —       + 4,009    
  523       15%       15%       # 0.7%, 0.0%#       528,141.82       611,340.25
    No field work yet, no changes to bidtime estimate indicated

Yes

  1990   City of Nashville-LMIG Resurfacing 10 st     934       —       + 1,057
      123       13%       13%       # 0.6%, 0.0%#       160,833.17      
183,133.13     No field work yet, no changes to bidtime estimate indicated

Yes

  1991   City of Ashbum- LMIG Resurfacing     1,009       —       + 1,184      
175       17%       17%       # 0.8%, 0.0%#       129,229.85       152,836.05  
  No field work yet, no changes to bidtime estimate indicated

No

  1992   LANGDALE POWERSPORTS     3,697       —       + 4,137       441      
12%       12%       # 0.8%, 0.0%#       478,677.40       539,857.25     No field
work yet, no changes to bidtime estimate indicated

Yes

  1993   Thomaas Co BOC-Resuf & widening     18,761       —       + 20,631      
1,870       10%       10%       # 0.6%, 0.0%#       3,326,484.81      
3,678,712.51     No field work yet, no changes to bidtime estimate indicated

No

  1994   Berrein Co BOC-Off System Safety Stripe     3,505       —       + 4,380
      875       25%       25%       # 27.6%, 0.0%#       9,215.61      
15,895.48     No field work yet, no changes to bidtime estimate indicated

 

2 of 3 pages



--------------------------------------------------------------------------------

    STATUS per March 31 2018 reports             Note “#” below         for the
month of   STATUS OF JOB TO-DATE   indicates  
Basis for Percent-Complete Adjustments     Mar-18   TOTAL     ACTUAL    
%-COMPLETE     NET     % net     % net   billing < % compl   REMAINING    
REMAINING      

Bonded?

  JOB  

DESCRIPTION

  COST     BILLING     ADJUSTMENT     INCOME     actual     Asbid  
% cost, % billed   COST     BILLING    

Notes & Comments

Yes

  1995   GDOT-PCCPvmnt Rehab Sidewalk SR 133 Lwds     —         —         —    
    —         0 %    20%   0.0%, 0.0%     383,932.54       460,809.47     No
field work yet, no changes to bidtime estimate indicated

Yes

  1996   GDOT-PCCPvmnt Rehab Sidewalk SR 11 Echols     —         —         —    
    —         0 %    25%   0.0%, 0.0%     502,129.56       627,500.52     No
field work yet, no changes to bidtime estimate indicated

No

  1997   Sub from A&K Realty Jacuzzi     —         —         —         —        
0 %    26%   0.0%, 0.0%     106,285.32       134,400.00     No field work yet,
no changes to bidtime estimate indicated

Yes

  1998   2018 LMIG Resurf, Lowndes BOC     —         —         —         —      
  0 %    8%   0.0%, 0.0%     1,472,446.13       1,582,919.75     No field work
yet, no changes to bidtime estimate indicated

No

  1999   City of Morwan - 2nd Str Grading & Drain     —         —         —    
    —         0 %    19%   0.0%, 0.0%     47,173.49       55,931.49     No field
work yet, no changes to bidtime estimate indicated

Yes

  pending   Tift Airport Aprn Rehab     —         —         —         —        
0 %    22%   0.0%, 0.0%     213,459.23       260,715.10     No field work yet,
no changes to bidtime estimate indicated

 

3 of 3 pages



--------------------------------------------------------------------------------

Schedule 6.03

Loans and Advances

None



--------------------------------------------------------------------------------

Schedule 6.05

Investments

None



--------------------------------------------------------------------------------

Schedule 6.06

Debt

 

Debtor

  

Lender

   Approximate Balance
(4/30/2018)  

The Scruggs Company

   Komatsu Financial Limited Partnership    $ 121,463.08  

The Scruggs Company

   Komatsu Financial Limited Partnership    $ 138,814.96  

The Scruggs Company

   Komatsu Financial Limited Partnership    $ 128,718.86  

The Scruggs Company

   Caterpillar Financial Services Corporation    $ 192,047.47  

The Scruggs Company

   Caterpillar Financial Services Corporation    $ 250,838.47  

The Scruggs Company

   Paccar    $ 229,082.79  

The Scruggs Company

   GM Financial (2017 Chevrolet Sierra)    $ 32,089.76  



--------------------------------------------------------------------------------

Schedule 6.07

Liens

 

Debtor

  

Secured Party

   Filing Number  

The Scruggs Company

   Komatsu Financial Limited Partnership      007-2016-001441  

The Scruggs Company

   Komatsu Financial Limited Partnership      007-2016-012253  

The Scruggs Company

   Komatsu Financial Limited Partnership      007-2017-019387  

The Scruggs Company

   Caterpillar Financial Services Corporation      067-2017-010094  

The Scruggs Company

   Caterpillar Financial Services Corporation      067-2018-000449  

The Scruggs Company

   Paccar      038-2018-005416  

The Scruggs Company

   GM Financial (2017 Chevrolet Sierra)      N/A                       



--------------------------------------------------------------------------------

Schedule 6.10

Operating Leases

(a) Lease between Scruggs Company, Baldree Pike Creek Ranch, LLC (“Ranch”), and
Renasant Bank, dated December 30, 2016, recorded with the Clerk of the Cook
County, Georgia Superior Court as Instrument No. 61, Book 803, Pages 126-134 on
January 13, 2017, with Ranch having taken the property subject to the original
lease with Baldree Oakridge Farm I, LLC as the original lessor

(b) Lease between Scruggs Company, David Clint Nettles, and the United States
Department of Agriculture, dated May 24, 2017, recorded with the Clerk of the
Berrien County, Georgia Superior Court at Book 883, Pages 18-26

(c) Lease between Scruggs Company and George F. McCranie, IV and Katherine
Elnita Davis dated April 18, 2017, recorded with the Clerk of the Superior Court
of Berrien County, Georgia at Book 876, Page 263-270 on April 21, 2017